Case 0:19-cv-62181-AMC Document 83-2 Entered on FLSD Docket 06/11/2021 Page 1 of 10




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                       CASE #: 0:19-cv-62181-AMC

   WILHELRMS TEDDYS ANDRE,

           Plaintiff,

   v.

   RYAN T. BIRO, individually,

           Defendant.
                           /

                               DECLARATION OF WARREN STOEBER

           I, WARREN STOEBER, pursuant to 28 U.S.C. § 1746(2), declare under penalty of perjury,

   as follows:

           1.      My name is Warren Stoeber, I am over the age of 18 and I have personal knowledge

   of the facts set forth herein.

           2.      I am currently employed as a fire fighter and emergency medical technician (EMT)

   with the City of Sunrise.

           3.      On April 3, 2017, I was dispatched at 4:27am to the parking lot of the Sawgrass

   Grand Hotel located at 3003 N. University Drive, in Sunrise, Florida, to evaluate an arrestee.

           4.      I arrived on scene at 4:33am and made contact with the arrestee who I now know

   to be Wilhelrms Andre.

           5.      I conducted a full medical assessment and evaluation of Andre on scene pursuant

   to my training and experience as well as the City of Sunrise’s policies and procedures for

   responding to calls for service. A copy of my six-page ambulance record evidencing my medical

   assessment and evaluation is attached to this declaration as Exhibit “A.”
Case 0:19-cv-62181-AMC Document 83-2 Entered on FLSD Docket 06/11/2021 Page 2 of 10




          6.      When I made contact with Andre he was handcuffed in the back seat of Officer

   Ryan T. Biro’s police vehicle with the air conditioner running.

          7.      I took Andre’s heart rate and blood pressure which were within normal limits.

          8.      I asked Andre if he had any complaints and he stated his wrists hurt from being

   handcuffed. Andre had no other complaints.

          9.      Andre denied losing consciousness, shortness of breath, chest pain, nausea or

   vomiting.

          10.     Andre denied pain to his head, face, neck, chest, abdomen, back, and extremities. I

   did not observe any injuries to Andre.

          11.     Andre did not complain to me that he was injured, other than his sore wrists.

          12.     If Andre had complained of any injury, it would have been noted within my

   ambulance record found in Ex. A, like the complaints of wrist pain by Andre from his handcuffs.

          13.     I did not observe any evidence of physical injury to Andre while conducting my

   medical assessment and evaluation. I did not observe any bleeding, cuts, scratches, swelling, or

   other acute signs of injury.

          14.     All of Andre’s vital signs were assessed and determined to be within normal limits

   and he was then transported from the scene by Officer Biro without further incident.

          15.     I did not witness any excessive force or mistreatment of Andre on scene.

   FURTHER THE DECLARANT SAYETH NAUGHT.

   I declare under penalty of perjury that the foregoing is true and accurate.

   Dated this _____ day of March 2021.

   ______________________________
   WARREN STOEBER




                                                    2
Case 0:19-cv-62181-AMC Document 83-2 Entered on FLSD Docket 06/11/2021 Page 3 of 10




           EXHIBIT A
   6/11/2021
                                                 SCAN0012.JPG
       Case 0:19-cv-62181-AMC Document 83-2 Entered on FLSD Docket 06/11/2021 Page 4 of 10




                                      l
                                      a
                                                                    City of Sunrise Fire Rescue                                  AMBULANCE
                                                                   10770 West Oakland Park Blvd.                                  RECORD
                               '     - 1                                SUNRISE, FL 33351
                                                                            954-746-3400                                         42610245 (wstoeber)
                                                                                                                                    Page 1 of 6

                                                                             Trip Information
                         Dispatch ID#                     Date                                    Responding Unit                       Called By
                     FSN17040300003908                 04-03-2017                                    RESCUE 59                          Bystander
                          Dispatched As                Found To Be                               Patient Disposition
                           Sick Person                  Sick Person                          Treated, Transported by EMS
                                                                            Fire Incident Number
                                                                                    03908
                        Dispatched           Enroute           Amb On Loc          Pt Contact         Depart Loc          Arrive Hosp        In Service
                          04:27                04:29               04:33            04.34              04:43                04:50             05:08
                                              Pickup                                                         Destination
                                   S-Scene of Accident / Acute Ev                                         Westside Regional
                                       3003 N University Dr                         .                    8201 W Broward Blvd
                                       SUNRISE FL 33322                                                 PLANTATION, FL 33324
                         Response To Scene             911 Response (EMS Scene             Response From Scene                    Lights & Sirens
                                                                 Call)
                                                            Lights & Sirens
                              Map Page:                           59k                        Miles Transported                       3.32
                               County                         BROWARD.                             County                        BROWARD
                                                                                             Destination Reason             Law Enforcement Choice
                                                                                         Number of Patients Transported                  1
                                                                           Patient Information
                                                 Patient Name.                                              Gender                     Ethnicity
                                                Andre, Wilhelrms                                              Male                     Unknown
                                               Patient Residence                                          Date of Birth                   DL
                                                  10570 Nw 21st St                                         06-11-1982               A536898822110
                                                 SUNRISE FL 33322                                           (34 YO)                    FLORIDA
                           Phone (H)                 Phone (W)                                                                           SSN
                                                                                                                                        *****4473
                                                                           Patient Information
                          Allergies             Unknown
                        Medications              Unknown
                           History              None
                       Chief Complaint          Sick Person; Onset of event occurred 1 hours Prior to Calling EMS.
                                                                                  Cardiac
                                    Cardiac Arrest                                Etiology                           Resuscitation Attempt
                                         No




                     Stoeber, Warren (EMT-P)      Greier, Darren (EMT-P)    Rodriguez, George (EMT-
                             Crew #1                     Crew #2                      P)
                                                                                   Crew #3
                     Patient Name: Andre, Wilheirms I Incident Date: 04-03-2017




h ttps://mail.google.com/mail/u/O/Anbox?projector=1&messagePartld=0.1
                                                                                                                                                          1/1
  6/11/2021
                                                 SCAN0013.JPG
       Case 0:19-cv-62181-AMC Document 83-2 Entered on FLSD Docket 06/11/2021 Page 5 of 10




                                                                     City of Sunrise Fire Rescue                           AMBULANCE
                                                                    10770 West Oakland Park Blvd.                           RECORD
                                                                         SUNRISE, FL 33351
                                                                             954-746-3400                                  42610245 (wstoeber)
                                                                                                                             Page 2 of 6
                                                                        Initial Patient Assessment
                                                          An ALS Assessment was Performed and Warranted
                                            Primary Symptom                                      Other Symptoms
                                                    Pain
                           LOC                       BP              Sp02                             ETCO2
                          AAOx3                    132/70          100% RA
                                             Automated Cuff
                     Breath Sounds Upper     Breath Sounds Lower
                                                                                  Resp Rate &                Pulses
                                                                                      Eff
                       Left Clear               Left Clear                             16                   Left Radial
                       Right: Clear            Right: Clear                           Normal              Right: Radial
                      Pulse Rate &                 Pupils        Capillary Refill
                        Rhythm
                           86                  Left: PERRL                  Instant
                         Regular              Right: PERRL          -
                       Skin Color             Skin Moisture              Skin Temp              Skin Appearance
                         Normal                  Normal                    Warm                      Normal •
                     Blood Glucose            Mental Status                  Neurological Status
                                                 Normal                            Normal
                                                                            Glasgow Coma Score
                           GCS Total                       Eye Opening                  Verbal Response         Motor Response            RTS
                              15                          4 - Opens Eyes                  5 - Oriented        6 - Obeys Commands           12
                                                          spontaneously
                                                                              Sequence Chart
                        ()ate          Time                  Event            By                           Description
                     04-03-2017            04:27     Dispatched
                     04-03-2017            04:29     Enroute
                     04-03-2017            04:33     On Location
                     04-03-2017            04:34     Patient Contact
                     04-03-2017            04:40     Vitals                           Imported from Physic monitor
                                                                                      BP 132/70 Automated Cuff Map = 91, Pulse 101, Pulse
                                                                                      Rhythm: Regular, Respiratory Effort: Regular _  ,
                     04-03-2017            04:43     Departed Location
                     04-03-2017            04:50     Arrived Destination
                     04-03-2017            05:08     In Service          -
                                                                        Monitor Events
                                                                Case 201704030438480042912958
                                                   Events                                                        Vitals
                      Time            Event                      Description                 Time _       Vital            Description
                                                                                            04:40:03   Pulse Rate   101 BPM
                                                                                          _ 04:40;03     NIBP       132/70 (MAP = 91)




                   Stoeber, Warren (EMT-P)         Greier, Darren (EMT-P)    Rodriguez, George (EMT-
                           Crew #1                        Crew #2                        P)
                                                                                      Crew #3
                   Patient Name: Andre, Wilheirms Incident Date: 04-03-2017




https://mail.google.com/mail/u/0/#inbox?projector=1&messagePartld=0.1
                                                                                                                                                 1/1
   6/11/2021
                                                 SCAN0014.JPG
       Case 0:19-cv-62181-AMC Document 83-2 Entered on FLSD Docket 06/11/2021 Page 6 of 10




                                                                    City of Sunrise Fire Rescue                            AMBULANCE
                                                                   10770 West Oakland Park Blvd.                            RECORD
                                                                        SUNRISE, FL 33351
                                                                            954-746-3400                                   42610245 (wstoeber)
                                                                                                                              Page 3 of 6
                                                               Patient Assessment at Destination
                            LOC                    BP                       Sp02                                   ETCO2
                           AAOx3                 130/70                    99`)/0 RA
                                             Automated Cuff
                      Breath Sounds Upper    Breath Sounds Lower                             Resp Rate &                   Pulses
                                                                                               Eff
                        Left: Clear             Left: Clear                                      18                      Left: Radial
                        Right: Clear            Right: Clear                                   Normal                    Right: Radial
                       Pulse Rate &               Pupils             Capillary Refill
                         Rhythm
                            84                  Left: PERRL                Instant
                          Regular              Right: PERRL
                        Skin Color             Skin Moisture           Skin Temp              Skin Appearance
                          Normal                  Normal                 Warm                      Normal
                      Blood Glucose            Mental Status               Neurological Status
                                                  Normal                         Normal
                                                                           Department Specifics
                               Was DOSE/safe sleep envelope given?                       1                          No
                                                                                     Narrative
                         S- Arrived on scene to a male and SPD. PD states they are arresting this male and he was being very voistorous for
                         about an hour non stop. PD states they put him in the back of the car w/ A/C and he was continually sweating for about
                         30 min and they were concerned. Pt is clo his wrist from the handcuffs. PD state he was may have been smoking weed
                         because he had it on him. Pt denies loc, sob, cp, nlv.

                         0- Pt is a 34 ylo male found sitting in the back of PD car handcuffed AAOx3. Pts head, face, neck, chest, abd, back,
                         and extremities w/n/l.

                         A- Possible bruised wrist

                         P- Pts v/s assessed and w/n/l, pt transported in custody to WSR vv/ no addt'l problems.




                     Stoeber, Warren (EMT-P)      Greier, Darren (EMT-P)      Rodriguez, George (EMT-
                             Crew #1                      Crew #2                        P)
                                                                                      Crew #3
                     Patient Name: Andre, Wilhelrms I Incident Date: 04-03-2017




https://mail.google.com/mail/u/0/#inbox?projector=1&messagePartld=0,1
                                                                                                                                                  1/1
   6/11/2021
                                                 SCAN0015.JPG
       Case 0:19-cv-62181-AMC Document 83-2 Entered on FLSD Docket 06/11/2021 Page 7 of 10




                                                                                City of Sunrise Fire Rescue                                              AMBULANCE
                                   ' .                                         10770 West Oakland Park Blvd.                                              RECORD
                                   . I                                              SUNRISE, FL 33351
                                                                                        954-746-3400                                                     42610245 (wstoeber)
                                                                                                                                                             Page 4 of 6
                                                                                               Image 1/2

                                                            (Not for Patient Diagnosis)
                     isiaME:                                                       initial Rhythm                        4:39:Et AM StrCi'2-PR                                      —
                     ID:                                  040317042048                                                              S ps'C',C$                                       —
                     Pati..at II::,;                                                                                                SpMet                                            —
                     Incident ID:
                     Lebatiory.

                     413:2017



                    v nrial wvirt:',171



                     I x .0



                             ,      . .                                        .                                                                   .
                                                                                      .
                                                               1    '
                     III Lead Off x1.0


                     — ............. _.




                           zo
                     '02 tpuni4g)

                                                                                                 _ .........._ _......        ....._ .._.- _ _. ..           _ — ........... ___


                    4",STercrat                                                                                           &A:kW-04 Vc.4' '".. riZSZ.Z.' ,I7,05803-3X I.P1t,C9129M
                    EC:2,' 1-12,..2 va..ia)is 2 5-51.-z




                   Stoeber, Warren (EMT-P)                Greier, Darren (EMT-P)          Rodriguez, George (EMT-
                               Crew #1                             Crew   #2                         P)
                                                                                                  Crew #3
                   Patient Name: Andre, Wilheirms I Incident Date: 04-03-2017




https://mail.google.com/mail/u/0/#inbox?projector=1&messagePartld=0.1
                                                                                                                                                                                         1/1
    6/11/2021
                                                 SCAN0016.JPG
       Case 0:19-cv-62181-AMC Document 83-2 Entered on FLSD Docket 06/11/2021 Page 8 of 10




                                                                              City of Sunrise Fire Rescue                                  AMBULANCE
                                                                             10770 West Oakland Park Blvd.                                  RECORD
                                                                                  SUNRISE, FL 33351
                                                                                      954-746-3400                                         42610245 (wstoeber)
                                                                                                                                              Page 5 of 6
                                                                                                  Image 2/2


                                                                                       City of Sunrise Fire-Rescue
                                                                                    Representative Signature Form

                                     Patient Name: Witheirms T Andre                                                         Transport Date: 41312017

                                                                            kittft.
                                                                :•
                                     Circumstances that rnaiie it impracticai for trie patient tc sign: in Gusted),
                                     Signe4 Sj Elt3 Personnel (Pt ;JnainieiPt Rep unavattlunAiliino to Sign':
                                     Relationship to Patient Ameutance

                                     I am signing on behalf of the patient to authorize the submission of a claim
                                     for payment to Medicare, Medicaid, or any other payor for any services
                                     provided to the patient by City of Sunrise Fire Rescue now or in the past,
                                     (or in the future, where permitted). By signing below, I acknowledge that I
                                     am one of the listed authorized signers. My signature is not an
                                     acceptance of financial responsibility for the services rendered.

                                           kg441
                                                                                     warren stceber                   4/12017
                                     Representative Signature                        Prnted Name                      Date

                                     Address of Representative 10440 west oakiand park blvd. sunrise, fl 332,5i


                                     -Witness Signature                              Pnnted Name                      Date




                     Stoeber, Warren (EMT-P)          Greier, Darren (EMT-P)              Rodriguez, George (EMT-
                             Crew #1                          Crew #2                                P)
                                                                                                  Crew #3
                     Patient Name: Andre, Wilheirms I Incident Date: 04-03-2017




h ttps://mail.google.com/mail/u/0/#inbox?projector=1&messagePartid=0.1
                                                                                                                                                                 1/1
      6/11/2021
        Case 0:19-cv-62181-AMC Document 83-2 EnteredSCAN0017.JPG
                                                      on FLSD Docket 06/11/2021 Page 9 of 10



                                                                    City of Sunrise Fire Rescue                            AMBULANCE
                                                                   10770 West Oakland Park Blvd.                            RECORD
                                                                        SUNRISE, FL 33351
                                                                                                                           42610245 (wstoeber)
                                                                            954-746-3400
                                                                                                                             Page 6 of 6
                                                                                  Signatures


                                                                                                                Medic #1

                   ...A.


                                                                                  Signatures
                                              ,                                                          Wilhelrms T Andre
                                                                                          EMS Personnel (Pt Unable/Pt Rep unavailiunwilling to
                                                                                                                Sign)
                                                                                                             In Custody
                                                                                                             Ambulance

                                                                                  Signatures

                                                                                                                   killian
                                                                                                         Facility Representative
                                                                                                            4/3/174:57 AM




                    Stoeber, Warren (EMT-P)       Greier, Darren (EMT-P)    Rodriguez, George (EMT-
                            Crew #1                      Crew #2                       P)
                                                                                    Crew #3
                    Patient Name: Andre, WilheIrrns I Incident Date: 04-03-2017




https://mail.google.com/mail/u/0
                                /#inbox?projector=1&messagePartld=0.1
                                                                                                                                                 1/1
   6/11/2021
                                                 SCAN0018.JPG
      Case 0:19-cv-62181-AMC Document 83-2 Entered on FLSD Docket 06/11/2021 Page 10 of 10




                          41Ilt                             City of Sunrise Fire Rescue
                                                                   PO Box 864591                                    Account #
                                                              Orlando, FL 32886-4591                                42610245



                                                                 Itemized Statement

                                  Patient                                                            Trip
                    Andre, WilheIrms                                        Date of Service: 04-03-2017
                    7435 Nw 44th St #1206                               Dispatch ID Number: FSN17040300003908
                    LAUDER HILL FL 33319                                             Pickup: 3003 N University Dr
                                                                                Destination: Westside Regional
                                                                  Itemized Charges
                                         Description                         Unit Cost                      Units       Amount
                                  ALS1 Emergency Base Rate                                  617.00            1                 617.00
                                    ALS Emergency Mileage                                    10.00            4                  40.00
                                                         Account Detail
                                     Transaction                   Scan #      Post Date      Amount
                                                        Account ummary
                         Total Charges        Total Payments       Assign/Adjust         Balance Due
                            $657.00                $0.00                $0.00              $657.00




                                                                    Printed on 09-05-2017




https://mail.google.com/mail/u/0/#inbox?projector=1&messagePartld=0.1
                                                                                                                                         1/1
